DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 8/16/2019 has been acknowledged.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 12/29/2017. 
Status of Application
Claims 1-3, 5-8, and 10-13 are pending. Claims 1 and 7 are the independent claims. Claims 12 and 13 have been added. Claims 1-3, 5, 7-8, and 10 have been amended. This Non-FINAL Office action is in response to the “Request for Continiued Examination with Amendments and Remarks” received on 3/17/2021.
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 3/17/2021; Applicant's “Amendments and Remarks” have been fully considered. Applicant’s remarks will be addressed in sequential order as they were presented.
Non-Final office action and therefore the prior arguments are considered moot.
It is the Office’s stance that all of applicant arguments have been considered and the rejections remain.
                                       Non-Final Office Action
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases 
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim and for failing to cure the deficiencies listed above
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-8 and 10-11 are rejected under 35 USC 103 as being unpatentable over Knechtel (DE102014106794A1) in view of JP (Japanese Patent Publication 3156582U).
With respect to Claim 1: While Knechtel discloses “An electric vehicle comprising” [Knechtel, Abstract and ¶ 0001]; 
“a traveling motor configured to operate a wheel” [Knechtel, ¶ 0021-0024]; 
“a working machine motor configured to operate a working machine” [Knechtel, ¶ 0021-0024]; 
“a controller configured to control the traveling motor and the working machine motor based on an output control signal” [Knechtel, ¶ 0008-0011]; 
“a battery configured to supply electric power to the traveling motor, the working machine motor, and the controller” [Knechtel, ¶ 0008-0011]; 
“a temperature detector configured to detect a temperature of the battery” [Knechtel, ¶ 0008-0011]; 

“the controller operates at least one of the traveling motor and the working machine motor with a reduced output smaller than a normal output set based on the output controls” [Knechtel, ¶ 0008-0011];
Knechtel does not specifically state that the vehicle is a forklife, rather a truck that can lift and tilt.
Jp, which is also an electric vehicle control system which uses battery temperature for vehicle control teaches “An electric forklift comprising” [JP, ¶ 0006, 0009-0019, and 0022-0029 with Figures 1-3 and 5].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of JP into the invention of Knechtel to not only monitor a battery system of a vehicle and control said vehicle based on the battery temperature as Knechtel discloses but to also use this system on a forklift as taught by JP with a motivation of creating a more robust system that can work on many vehicle with many motors and further JP demonstrates that temperature measured motor control is on many types of vehicles. Additionally, the claimed invention is merely a combination of old, well known elements battery monitoring with vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claim 2: Knechtel discloses “wherein when the detected temperature is higher than the predetermined reference temperature, the reduced output has a smaller value as a temperature difference between the detected temperature and the predetermined reference temperature is increased” [Knechtel, ¶ 0010].
With respect to Claim 3: Knechtel discloses “further comprising: a lookup table in which predetermined multiple corrected outputs are stored based on the temperature difference and the normal output, wherein the controller configured to select any one reduced output corresponding to the temperature difference and the normal output from the lookup table and to operate at least one of the traveling motor and the working machine motor with the selected reduced output” [Knechtel, ¶ 0010].
With respect to Claim 5: Knechtel discloses “wherein the reduced output is set by multiplying the normal output by a correction factor predetermined based on the temperature difference” [Knechtel, ¶ 0010].
With respect to Claim 6: JP discloses “wherein the temperature detector is configured to detect a temperature of an electrolyte of the battery” [Knechtel, ¶ 0002].
With respect to Claims 7-8 and 10-11: all limitations have been examined with respect to the vehicle in claims 1-3 and 5-6. The method taught/disclosed in claims 7-8 and 10-11 can clearly perform thon the vehicleof claims 1-3 and 5-6. Therefore claims 7-8 and 10-11 are rejected under the same rationale.

Claims 12-13 are rejected under 35 USC 103 as being unpatentable over Knechtel (DE102014106794A1), in view of JP (Japanese Patent Publication 3156582U) and in further view of Bertness (United States Patent Publication 2004/0140904).
With respect to Claim 12: While Knechtel discloses reducing the power to multiple motors, Knechtel does not specifically state alert the drive when a control signal is sent when at least one of the traveling motor and the working machine motor operates with the reduced output, based on a temperature of a battery being over a threshold.
Bertness, which vehicle control system that monitors a battery temperatures teaches “further comprising: an alarm unit configured to output alarm sound when at least one of the traveling motor and the working machine motor operates with the reduced output” [Bertness, ¶ 0013];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Bertness into the invention of JP to not only monitor a battery system of a vehicle and control said vehicle based on the battery temperature as JP discloses but to also alert the user when the battery’s temperature are above thresholds as taught by Bertness with a motivation of creating a more robust system where the user is informed about the function of the vehicle. Additionally, the claimed invention is merely a combination of old, well known elements battery monitoring with vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the 
With respect to Claim 13: all limitations have been examined with respect to the vehicle in claims 12. The method taught/disclosed in claim 13 can clearly perform on the vehicle of claims 12. Therefore claim 13 is rejected under the same rationale.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).a).  
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7am -4pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669